Gilbert, J.
Old South Lines Inc. sought to enjoin a municipal ordinance adopted by the City of Hartwell, viz.: “1. It shall be unlawful for the operators of any buses operating into and out of the City of Hartwell, Georgia, to stop on any of the streets within the corporate limits of the City of Hartwell for the purpose of taking on or discharging passengers from their buses, except at their respective terminals or passenger stations only. 3. Terminals or passenger stations referred to herein shall mean only the- drive-in terminal or station of such bus or bus company. '3. *821That any person violating the provisions of this ordinance shall, on conviction thereof in the recorder’s court, be punished by the imposition of a line not exceeding $100, or a sentence of thirty days on the public works of the City of Hartwell, either or both in the discretion of the recorder.” The ordinance makes provision for enforcement only as provided in section 3. No other means of enforcement is shown or suggested by either party. No arrest has been made. The petition attacks the ordinance on constitutional grounds; but these grounds need not be stated, as they do not affect the case. Under the principles ruled in City of Douglas v. South Georgia Grocery Co., 178 Ga. 657 (174 S. E. 127), and cit., the court erred in overruling the demurrer to the petition. The grant thereafter of an interlocutory injunction was nugatory.

Judgment reversed.


All the Justices concur.